2Case 1:19-cv-24919-BB Document 14 Entered on FLSD Docket 12/02/2019 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      IN ADMIRALTY

                                  CASE NO.: 1:19-cv-24919-BB

 Asia Maritime Pacific Chartering Ltd.,
 AMP Handybulk Carriers Ltd.,

        Plaintiffs,

 v.

 A. Cayume Hakh & Sons,

        Defendant, and

 Unico International Consulting, Inc.
 Domingo Lopez, Jr.

        Garnishees.

            PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

 TO GARNISHEE: Unico International Consulting, Inc.

 THE PRESIDENT OF THE UNITED STATES OF AMERICA

 THE UNITED STATES MARSHAL FOR THE SOUTHERN DISTRICT OF FLORIDA

 GREETING:

 WHEREAS, on November 25, 2019, Plaintiffs filed a Verified Complaint against Defendant A.
 Cayume Hakh & Sons for reasons in said amended verified complaint mentioned for the sum of
 at least $120,430.99 (herein, the “Garnishment Amount”) as demanded for the breach of
 maritime contracts, and praying for process of maritime attachment and garnishment against the
 property of said Defendant; and

         WHEREAS, this process is issued pursuant to such prayer and requires that Garnishee
 shall serve Garnishee’s answer within twenty-one (21) days after service of process upon the
 Garnishee and requires that Defendant shall serve its answer within thirty (30) days after process
 has been executed, whether by attachment of property or service on the Garnishee,

         NOW, THEREFORE, you are hereby commanded that if the said Defendant cannot be
 found within the District, you attach goods, chattels, credits and effects located and to be found
 in this District belonging to Defendant, or in the hands of the Garnishee named, up to the
Case 1:19-cv-24919-BB Document 14 Entered on FLSD Docket 12/02/2019 Page 2 of 2



 Garnishment Amount and as further demanded in the Verified Complaint and how you shall
 have executed this process, make known to this Court with your certificate of execution thereof
 written.

                                                     WITNESS THE HONORABLE
                                                     Judge of said Court, in said District,
                                                     this _______ day of November, 2019.
                                                                 Dec 2, 2019
                                                     ANGELA E. NOBLE,
                                                     CLERK OF THE COURT


                                                     BY: _______________________
                                                               C.Davis
                                                     Deputy Clerk


 NOTE: This process is issued pursuant to Rule B(1) of the Supplemental Rules for Certain
 Admiralty and Maritime Claims of the Federal Rules of Civil Procedure.




                                                2
